Exhibit 10.8

JOHN SIVORI

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of February 17, 2009 (the “Effective Date”), by and between
Health Net, Inc., a Delaware corporation (the “Company”), with its principal
place of business located at 21650 Oxnard Street, Woodland Hills, California
91367, and John Sivori (“Executive”).

RECITALS

WHEREAS, the Company and Executive are party to an Employment Agreement dated
October 9, 2001, as amended from time to time, and a letter agreement dated
February 20, 2008 (the “Prior Agreements”); and

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreements.

NOW, THEREFORE, in consideration of the following covenants, conditions and
promises contained herein, and other good and valuable consideration, the
Company and Executive hereby agree as follows:

1. Duties and Salary.

A. Duties. Executive’s title is President, Regional Health Plans and Pharmacy,
but may be changed at the discretion of the Company to a title that reflects a
similarly situated senior executive position. Executive shall report directly to
Jim Woys, Executive Vice President and Chief Operating Officer of the Company,
but Executive’s reporting relationship may be changed from time to time at the
discretion of the Company. Executive’s duties and responsibilities are to lead
all regional health plans (outside of California) and Pharmacy, but the Company
reserves the right to assign Executive other duties as needed and to change
Executive’s duties from time to time on reasonable notice, based on Executive’s
skills and the needs of the Company.

B. Salary. Effective February 28, 2009, Executive will be paid a base salary at
the annual rate of $420,000, which salary will be paid on a pro-rated bi-weekly
basis, less applicable withholdings (“Base Salary”), covering all hours worked.
Generally, Executive’s Base Salary will be reviewed annually, but the Company
reserves the right to change Executive’s compensation from time-to-time.
Pursuant to the charter of the Compensation Committee of the Company’s Board of
Directors (the “Committee”), any adjustment to Executive’s compensation must be
made with the approval of the Committee and, in the event that Executive
constitutes one of the top two (2) highest paid executive officers of the
Company, with the ratification of the Company’s Board of Directors.

C. Disclosure of Personal Compensation Information. As an “executive officer” of
the Company (as such term is defined in the rules and regulations of the
Securities and Exchange Commission (“SEC”)), information regarding Executive’s
employment arrangements with the Company, including, among other things, the
terms of this Agreement and



--------------------------------------------------------------------------------

any stock option agreement, restricted stock agreement, restricted stock unit
agreement, performance share agreement and/or severance agreement Executive
enters into with the Company from time to time (collectively, “Personal
Compensation Information”), may be disclosed in filings with the SEC, the New
York Stock Exchange (“NYSE”) and/or other regulatory organizations upon the
occurrence of certain triggering events. Such triggering events include, but are
not limited to, the execution of this Agreement and any amendments thereto,
changes in Executive’s Base Salary, any annual incentive payment (whether in the
form of cash or equity) awarded to Executive (in the past or after the date
hereof), and the establishment of performance goals under the Company’s
incentive plans. Executive’s execution of this Agreement will serve as
Executive’s acknowledgement that Executive’s Personal Compensation Information
may be publicly disclosed from time to time in filings with the SEC, NYSE or
otherwise as required by applicable law.

2. Adjustments and Changes in Employment Status. Executive understands that the
Company reserves the right to make personnel decisions regarding Executive’s
employment, including, but not limited to, decisions regarding any promotion,
salary adjustment, transfer or disciplinary action, up to and including
Termination (as defined below), consistent with the needs of the business of the
Company.

For purposes of this Agreement, the capitalized terms “Termination” and
“Terminate,” shall mean Executive’s Separation from Service (as defined below)
from the Company. A “Separation from Service” with respect to Executive shall
mean a “separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h).

3. Protection of Proprietary and Confidential Information. Executive agrees that
Executive’s employment creates a relationship of confidence and trust with the
Company with respect to Proprietary and Confidential Information (as defined
below) of the Company learned by Executive during Executive’s employment.

A. Executive agrees not to directly or indirectly use or disclose any of the
Proprietary and Confidential Information of the Company or any of its affiliates
at any time except in connection with the services Executive provides to such
entities. “Proprietary and Confidential Information” shall mean trade secrets,
confidential knowledge, data or any other proprietary or confidential
information of the Company or any of its affiliates, or of any customers,
members, employees or directors of any of such entities, but shall not include
any information that (i) was publicly known and made generally available in the
public domain prior to the time of disclosure to Executive by the Company or
(ii) becomes publicly known and made generally available after disclosure to
Executive by the Company other than as a result of a disclosure by Executive in
violation of this Agreement. By way of illustration but not limitation,
“Proprietary and Confidential Information” includes: (i) trade secrets,
documents, memoranda, reports, files, correspondence, lists and other written
and graphic records affecting or relating to any such entity’s business;
(ii) confidential marketing information including without limitation marketing
strategies, customer and client names and requirements, services, prices,
margins and costs; (iii) confidential financial information; (iv) personnel
information (including without limitation employee compensation); and (v) other
confidential business information.



--------------------------------------------------------------------------------

B. Executive further agrees that at all times during Executive’s employment and
thereafter, Executive will keep in confidence and trust all Proprietary and
Confidential Information, and that Executive will not use or disclose any
Proprietary and Confidential Information or anything related to such information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing Executive’s duties to the Company.

C. All Company property, including, but not limited to, Proprietary and
Confidential Information, documents, data, records, apparatus, equipment and
other physical property, whether or not pertaining to Proprietary and
Confidential Information, provided to Executive by the Company or any of its
affiliates or produced by Executive or others in connection with Executive’s
providing services to the Company or any of its affiliates shall be and remain
the sole property of the Company or its affiliates (as the case may be) and
shall be returned promptly to such appropriate entity as and when requested by
such entity. Executive shall return and deliver all such property upon
termination of Executive’s employment, and Executive may not take any such
property or any reproduction of such property upon such termination.

D. Executive recognizes that the Company and its affiliates have received and in
the future will receive information from third parties which is private,
proprietary or confidential information subject to a duty on such entity’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Executive agrees that during Executive’s employment,
and thereafter, Executive owes such entities and such third parties a duty to
hold all such private, proprietary or confidential information received from
third parties in the strictest confidence and not to disclose it, except as
necessary in carrying out Executive’s work for such entities consistent with
such entities’ agreements with such third parties, and not to use it for the
benefit of anyone other than for such entities or such third parties consistent
with such entities’ agreements with such third parties.

E. Executive’s obligations under this Section 3 shall continue after the
Termination of Executive’s employment and any breach of this Section 3 shall be
a material breach of this Agreement.

4. Physical Exam. Beginning in 2010, Executive shall be required, on an annual
basis, to undergo a physical examination and to send evidence that Executive has
undergone such exam (but in no case the results of such exam) to the Senior Vice
President of Organizational Effectiveness. The Company shall reimburse Executive
for any out-of-pocket expenses relating to the physical examination that are not
otherwise covered by Executive’s health insurance plan.

5. Representations and Warranties of Executive.

A. No Violation; No Conflicts. Executive represents and warrants to the Company
that the entering into of this Agreement and Executive’s performance of
Executive’s duties hereunder, will not violate any agreements with, or trade
secrets of, any other person or entity. Executive further represents and
warrants that Executive does not have any relationship or commitment to any
other person or entity that might be in conflict with Executive’s obligations to
the Company under this Agreement, including but not limited to outside
employment, sales broker relationships, investments or business activities.
Executive understands and agrees that while employed by the Company Executive is
expected to refrain from engaging in any outside activities that might be in
conflict with the business interests of the Company. In addition, Executive
represents and warrants to the Company that Executive has not shared with or
disclosed to, and will not share with or disclose to, the Company any
proprietary or confidential information of Executive’s previous employers or any
other third party.



--------------------------------------------------------------------------------

B. Legal Proceedings. Executive represents and warrants to the Company that
Executive has not been arrested, indicted, convicted or otherwise involved in
any criminal or civil action or legal matter that could affect Executive’s
ability to perform Executive’s duties hereunder or that may have a negative
impact on the Company, its reputation or its operations. Executive agrees, to
the extent permitted by applicable law, to notify the Company’s Senior Vice
President of Organizational Effectiveness immediately in the event that
Executive becomes party to any criminal or civil action or other legal matter in
the future that could have an affect on the foregoing representation.

6. Executive Benefits.

A. Employee Benefit Programs. Executive shall be eligible to participate in the
Company’s various employee benefit programs and plans in place from time to time
as long as Executive remains employed by the Company and Executive meets the
applicable participation requirements. These benefit programs and plans include
paid time off (“PTO”), holidays, group medical, dental, vision, term life, and
short and long term disability insurance and participation in the Company’s
401(k) plan, tuition reimbursement plan and deferred compensation plan. The
Company or its subsidiaries or affiliates may modify, terminate or amend any
benefit or plan in its discretion, retroactively or prospectively, subject only
to applicable law.

B. Required Insurance. Executive will be covered by workers’ compensation
insurance and state disability insurance, as required by state law.

C. Financial Counseling Allowance. Executive will be entitled to be reimbursed
up to the amount of $2,500 per year for documented costs incurred for personal
financial counseling services provided to Executive, including tax preparation,
as long as Executive remains employed by the Company.

D. Incentive Bonus. Executive will be eligible to participate in the Health Net,
Inc. Executive Officer Incentive Plan (“EOIP”) in accordance with the terms of
the EOIP, which provides Executive with a target opportunity to earn each plan
year up to 50% of Executive’s Base Salary as additional compensation according
to the terms of the EOIP. The bonus payment will range from 0% to 200% of target
depending upon the actual results achieved, and specific, individually tailored
measures will be established by the Company that must be achieved by Executive
in order for Executive to be eligible to receive bonus payments for a given plan
year. It is understood that the Committee and the Company will award bonus
amounts, if any, as it deems appropriate consistent with the EOIP.

E. Milestone Bonuses. Executive is eligible to receive special milestone bonuses
(each, a “Milestone Bonus”), as follows:

(i) December 31, 2009 Milestone Bonus: A minimum Milestone Bonus of $250,000
will be paid to Executive upon identification and realization of $20 million in
documented “non-pharmacy related” savings during the period January 1, 2009 to
December 31, 2009, as determined by the Compensation Committee in its sole
discretion, based on the recommendation of the Company’s Chief Executive Officer
and Chief Operating Officer that such milestone goal was achieved during the
applicable period.



--------------------------------------------------------------------------------

(ii) December 31, 2010 Milestone Bonus: A minimum Milestone Bonus of $250,000
will be paid to Executive upon satisfactory to above-satisfactory completion of
the identification and realization of $20 million in documented “non-pharmacy
related” savings incremental from any savings related to the December 31, 2009
Milestone Bonus, during the period January 1, 2010 to December 31, 2010, as
determined by the Compensation Committee in its sole discretion, based on the
recommendation of the Company’s Chief Executive Officer and Chief Operating
Officer that such milestone goal was achieved during the applicable period.

In the event Executive is entitled to receive a Milestone Bonus, such Milestone
Bonus shall be paid to Executive in a cash lump sum no later than March 15
following the calendar year in which such Milestone Bonus vests.

Notwithstanding the foregoing, in the event of a consummation of a Change in
Control of the Company, all Milestone Bonuses shall become payable upon the
consummation of a Change in Control, based on the actual achievement of the
milestone goals as of the date of the consummation of the Change in Control, as
determined by the Compensation Committee based on the recommendation of the
Company’s Chief Executive Officer and Chief Operating Officer; provided, that
such Change in Control constitutes a “change in the ownership or effective
control of a corporation” with respect to Health Net, Inc., as defined in
Treasury Regulation Section 1.409A-3(i)(5). If it is determined that any such
milestone goals have been partially achieved, the related Milestone Bonus (if
any) will be prorated based upon the portion of the milestone goal achieved as
of the date of the consummation of the Change in Control. In the event of a
Change in Control, any Milestone Bonus (or portion thereof) that becomes payable
as the result of the Change in Control shall be paid to Executive within ten
(10) business days following the consummation of the Change in Control.

F. Expenses. Subject to and in accordance with the Company’s written policies
for business and travel expenses, Executive will receive reimbursement for all
business travel and other out-of-pocket expenses reasonably incurred by
Executive in the performance of Executive’s duties pursuant to this Agreement.

7. Equity Grants.

A. Future Equity Grants. Any future equity grants made to Executive will be
granted under one of the Company’s Long-Term Incentive Plans, and will be
subject to the terms of such plan and of the agreement executed in connection
with such grant. Any future equity grants to Executive will be made at the
discretion of the Committee.



--------------------------------------------------------------------------------

B. Company Stock Ownership Requirement. In accordance with the Executive Officer
Stock Ownership Policy adopted by the Board of Directors of the Company (the
“Executive Stock Ownership Policy”), the Compensation Committee in the future
may require Executive to own shares of Common Stock of the Company having a
certain value multiplied by Executive’s Base Salary in effect from time to time
pursuant to this Agreement (the “Stock Ownership Requirement”). If applicable,
the number of shares of Common Stock Executive would be required to own would be
calculated based on the average NYSE closing price per share of the Company’s
Common Stock (as adjusted for stock splits and similar changes to the Common
Stock) for the most recently completed fiscal year of the Company.

If Executive is required to comply with the Stock Ownership Requirement in the
future, the Committee expects that Executive would make reasonable progress
toward Executive’s Stock Ownership Requirement. Executive would be notified on
an annual basis of any changes in Executive’s target amount under the Stock
Ownership Requirement.

8. Term of Employment. Executive’s employment with the Company is at the mutual
consent of Executive and the Company. Nothing in this Agreement is intended to
guarantee Executive’s continuing employment with the Company or employment for
any specific length of time. Accordingly, either Executive or the Company may
terminate the employment relationship at any time, with or without advance
notice and with or without “Cause” (as defined below). Upon Termination of
Executive’s employment for any reason, in addition to any other payments that
may be payable to Executive hereunder, Executive (or Executive’s beneficiaries
or estate) shall be paid (in each case to the extent not theretofore paid)
within thirty (30) days following Executive’s date of Termination (or such
shorter period that may be required by applicable law): (a) Executive’s annual
Base Salary through such Termination date, (b) accrued but unused PTO,
(c) reimbursable expenses incurred by Executive prior to the Termination date
and (d) amounts under any other compensatory plan, arrangement or program
payment to which Executive may then be entitled. This Agreement constitutes a
final and fully binding integrated agreement with respect to the at-will nature
of the employment relationship.

9. Termination of Employment/Severance Pay.

A. Termination Without Cause Not Following Change in Control. If Executive’s
employment is Terminated by the Company without “Cause” (as defined in
Section 9(D) below) at any time that is not within two (2) years after a “Change
in Control” (as defined below) of Health Net, Inc., Executive will be entitled
to receive, within thirty (30) days following the Termination of Executive’s
employment, provided that Executive signs and delivers prior to the expiration
of such (30) day period, and does not revoke or attempt to revoke, a Separation
Agreement, Waiver and Release of Claims substantially in the form attached
hereto as Exhibit A, which is incorporated into this Agreement by reference,
(i) a lump sum cash payment equal to twelve (12) months of Executive’s Base
Salary in effect immediately prior to the date of Executive’s Termination, and
(ii) the continuation of Executive’s medical, dental and vision benefits (as
maintained for Executive’s benefit immediately prior to the date of Executive’s
Termination) (the “Benefits”) for Executive and Executive’s dependents for a
period of twelve (12) months following the effective date of Executive’s
Termination, with premium payments paid by the Company on Executive’s behalf,
provided, that Executive properly elects to continue those benefits under COBRA.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Change in Control” is defined as any of the
following which occurs subsequent to the effective date of Executive’s
employment:

(i) Any person (as such term is defined under Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), corporation or other
entity (other than Health Net, Inc. or any of its subsidiaries, or any employee
benefit plan sponsored by Health Net, Inc. or any of its subsidiaries) is or
becomes the beneficial owner (as such term is defined in Rule 13d-3 under the
Exchange Act) of securities of Health Net, Inc. representing twenty percent
(20%) or more of the combined voting power of the outstanding securities of
Health Net, Inc. which ordinarily (and apart from rights accruing under special
circumstances) have the right to vote in the election of directors (calculated
as provided in paragraph (d) of such Rule 13d-3 in the case of rights to acquire
Health Net, Inc.’s securities) (the “Securities”);

(ii) As a result of a tender offer, merger, sale of assets or other major
transaction, the persons who are directors of Health Net, Inc. immediately prior
to such transaction cease to constitute a majority of the Board of Directors of
Health Net, Inc. (or any successor corporations) immediately after such
transaction;

(iii) Health Net, Inc. is merged or consolidated with any other person, firm,
corporation or other entity and, as a result, the shareholders of Health Net,
Inc., as determined immediately before such transaction, own less than eighty
percent (80%) of the outstanding Securities of the surviving or resulting entity
immediately after such transaction:

(iv) A tender offer or exchange offer is made and consummated for the ownership
of twenty percent (20%) or more of the outstanding Securities of Health Net,
Inc.;

(v) Health Net, Inc. transfers substantially all of its assets to another
person, firm, corporation or other entity that is not a wholly-owned subsidiary
of Health Net, Inc.; or

(vi) Health Net, Inc. enters into a management agreement with another person,
firm, corporation or other entity that is not a wholly-owned subsidiary of
Health Net, Inc. and such management agreement extends hiring and firing
authority over Executive to an individual or organization other than Health Net,
Inc.

B. Termination Without Cause or For Good Reason Following Change in Control. If
at any time within two (2) years after a Change in Control of Health Net, Inc.
Executive’s employment is Terminated by the Company without Cause or Executive
Terminates Executive’s employment for “Good Reason” (as defined below) (by
giving the Company at least fourteen (14) days prior written notice of the
effective date of Termination), then Executive will be entitled to receive,
within thirty (30) days following the Termination of Executive’s employment,
provided that Executive signs and delivers prior to the expiration of such
thirty (30) day period, and does not revokes or attempt to revoke, a Separation
Agreement, Waiver and Release of Claims substantially in the form attached
hereto as Exhibit A, which is incorporated into this Agreement by reference,
(i) a lump sum payment equal to twenty-four (24) months of Executive’s Base
Salary in effect immediately prior to the date of Executive’s Termination, and
(ii) the continuation of Executive’s Benefits for six (6) months following
Executive’s date of Termination, and (iii) and after expiration of such six
(6) months Benefits continuation



--------------------------------------------------------------------------------

period, the continuation, under COBRA, of Benefits for Executive and Executive’s
dependents for a period of eighteen (18) months following the effective date of
Executive’s Termination with premium payments made by the Company on Executive’s
behalf, provided, that Executive properly elects to continue those benefits
under COBRA, and provided, further, that in the event the Company requests, in
writing, prior to such voluntary Termination by Executive for Good Reason that
Executive continue in the employ of the Company for a period of time up to 90
days following such Change in Control, then Executive shall forfeit such
severance allowance if Executive voluntarily leaves the employ of the Company
prior to the expiration of such period of time.

For purposes of this Agreement, the term “Good Reason” means any of the
following which occurs, without Executive’s consent, subsequent to the effective
date of a Change in Control as defined above:

(i) A substantial reduction in the scope of Executive’s authority, duties or
responsibilities with the Company, except in connection with the Termination of
Executive’s employment for Disability (as defined below), normal retirement or
Cause or by Executive voluntarily other than for Good Reason;

(ii) A material reduction by the Company in Executive’s base compensation (i.e.,
the Executive’s Base Salary and/or target annual bonus) as in effect immediately
prior to any such reduction;

(iii) A relocation of Executive to a work location more than fifty (50) miles
from Executive’s work location immediately prior to such proposed relocation;
provided that such proposed relocation results in a materially greater commute
for Executive based on Executive’s residence immediately prior to such
relocation; or

(iv) The failure of the Company to obtain an assumption agreement from any
successor contemplated under Section 12 of this Agreement;

provided, however, that Executive must provide notice to the Company of the
existence of the condition described above within ninety (90) days of the
initial existence of the condition, upon the notice of which the Company has
thirty (30) days during which it may remedy the condition, in accordance with
Treasury Regulation Section 1.409A-1(n)(2)(ii).

C. Voluntary Termination. Notwithstanding anything to the contrary in this
Agreement, whether express or implied, Executive may at any time Terminate
Executive’s employment for any reason by giving the Company fourteen (14) days
prior written notice of the effective date of Termination. In the event that
Executive voluntarily Terminates employment with the Company (except for Good
Reason within two (2) years after a Change in Control of Health Net, Inc., as
described in Section 9(B) hereof), then Executive shall not be eligible to
receive any payments or continuation of Benefits set forth in this Section 9).



--------------------------------------------------------------------------------

D. Termination by the Company for Cause. The Company may Terminate Executive’s
employment for “Cause” at any time with or without advance notice. In the event
of such Termination, Executive will not be eligible to receive any of the
payments set forth in Section 9(A) or 9(B) above. For purposes of this
Agreement, a Termination for “Cause” is defined as: (i) an act of dishonesty
causing harm to the Company or any of its affiliates, (ii) the material breach
of either the Company’s Code of Business Conduct and Ethics (the “Code of
Conduct”) or any policy or procedure developed and published by the Company
regarding compliance or ethics related to the Code of Conduct, (iii) habitual
drunkenness or narcotic drug addiction, (iv) conviction of a felony or a
misdemeanor involving moral turpitude, (v) willful refusal to perform or gross
neglect of the duties assigned to Executive, (vi) the willful breach of any law
that, directly or indirectly, affects the Company or any of its affiliates,
(vii) a material breach by Executive following a Change in Control of those
duties and responsibilities of Executive that do not differ in any material
respect from Executive’s duties and responsibilities during the 90-day period
immediately prior to such Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on Executive’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company or
any of its affiliates and which is not remedied in a reasonable period of time
after receipt of written notice from the Company specifying such breach, or
(viii) breach of Executive’s obligations hereunder (or under any Company policy)
to protect the proprietary and confidential information of the Company or any of
its affiliates.

E. Termination Due to Death or Disability. In the event that Executive’s
employment is Terminated at any time due to Executive’s death or “Disability”
(as defined below), Executive (or Executive’s beneficiaries or estate) shall be
entitled to receive, provided Executive (or Executive’s beneficiaries or estate,
as applicable) signs a Separation Agreement, Waiver and Release of Claims
substantially in the form attached hereto as Exhibit A, which is incorporated
into this Agreement by reference, (i) continuation of Executive’s Benefits for a
period of twelve (12) months from the date of Termination, and (ii) a lump sum
payment equal to twelve (12) Executive’s Base Salary in effect immediately prior
to the date of Executive’s Termination, to be paid within thirty (30) days
following Executive’s Termination of employment. For purposes of this Agreement,
a Termination for “Disability” shall mean a Termination of Executive’s
employment due to Executive’s absence from Executive’s duties with the Company
on a full-time basis for at least 180 consecutive days as a result of
Executive’s incapacity due to physical or mental illness.

10. Withholding. All payments required to be made by the Company hereunder to
Executive or Executive’s estate or beneficiaries shall be subject to the
withholding of such amounts relating to taxes as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

11. Restrictive Covenants.

A. Non-Competition. Executive hereby agrees that, during (i) the six (6)-month
period following a Termination of Executive’s employment with the Company that
entitles Executive to receive severance benefits under this Agreement or a
written agreement with or policy of the Company or (ii) the twelve (12)-month
period following a Termination of Executive’s employment with the Company that
does not entitle Executive to receive such severance benefits (the period
referred to in either clause (i) or (ii), the “Restricted Period”), Executive
shall not undertake any employment or activity (including, but not limited to,
consulting services) with a Competitor (as defined below) in any geographic area
in which the Company or any of its affiliates operate (the “Market Area”), where
the loyal and complete fulfillment of the duties of the competitive employment
or activity would call upon Executive to



--------------------------------------------------------------------------------

reveal, to make judgments on or otherwise use or disclose any confidential
business information or trade secrets of the business of the Company or any of
its affiliates to which Executive had access during Executive’s employment with
the Company. For purposes of this Section, “Competitor” shall refer to any
health maintenance organization or insurance company that provides managed
health care or related services similar to those provided by the Company or any
of its affiliates.

B. Non-Solicitation. In addition, Executive agrees that, during the applicable
Restricted Period following Termination of Executive’s employment with the
Company, Executive shall not, directly or indirectly, (i) solicit, interfere
with, hire, offer to hire or induce any person, who is or was an employee of the
Company or any of its affiliates at the time of such solicitation, interference,
hiring, offering to hire or inducement, to discontinue his/her relationship with
the Company or any of its affiliates or to accept employment by, or enter into a
business relationship with, Executive or any other entity or person or
(ii) solicit, interfere with or otherwise contact any customer or client of the
Company or any of its affiliates.

C. Modification of Restrictions. It is hereby further agreed that if any court
of competent jurisdiction shall determine that the restrictions imposed in this
Section 11 are unreasonable (including, but not limited to, the definition of
Market Area or Competitor or the time period during which this provision is
applicable), the parties hereto hereby agree to any restrictions that such court
would find to be reasonable under the circumstances.

D. Injunction Rights. Executive also acknowledges that the services to be
rendered by Executive to the Company are of a special and unique character,
which gives this Agreement a peculiar value to the Company or any of its
affiliates, the loss of which may not be reasonably or adequately compensated
for by damages in an action at law, and that a material breach or threatened
breach by Executive of any of the provisions contained in this Section 11 will
cause the Company or any of its affiliates irreparable injury. Executive
therefore agrees that the Company may be entitled, in addition to the remedies
set forth above in this Section 11 and any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining Executive from any such violation or
threatened violations.

12. Successors; Binding Agreement.

A. Survival Following Merger, Consolidation or Asset Transfer. This Agreement
shall not be terminated by any merger or consolidation of the Company whereby
the Company is or is not the surviving or resulting corporation or as a result
of any transfer of all or substantially all of the assets of the Company. In the
event of any such merger, consolidation or transfer of assets, the provisions of
this Agreement shall be binding upon the surviving or resulting corporation or
the person or entity to which such assets are transferred.



--------------------------------------------------------------------------------

B. Survivor’s Assumption of Agreement. The Company agrees that concurrently with
any merger, consolidation or transfer of assets referred to in this Section 12,
it will cause any successor or transferee to unconditionally assume, by written
instrument delivered to Executive (or Executive’s beneficiary or estate), all of
the obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation or
transfer of assets shall entitle Executive to compensation and other benefits
from the Company in the same amount and on the same terms as Executive would be
entitled hereunder if Executive’s employment were Terminated without Cause. For
purposes of implementing the foregoing, the date on which any such merger,
consolidation or transfer becomes effective shall be deemed the date of
Termination.

C. Enforceability. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.

13. Section 409(A) of the Internal Revenue Code. It is the intention of the
Company and Executive that this Agreement not result in unfavorable tax
consequences to Executive under Section 409A of the Code, and the Treasury
Regulations and Internal Revenue Service guidance promulgated thereunder
(“Section 409A”) and the Agreement shall be interpreted, construed and
administered as to so comply with, or be exempt from, Section 409A.
Notwithstanding anything to the contrary herein, the Company and Executive agree
to the provisions set forth in this Section 13 in order to comply with, or be
exempt from, the requirements of Section 409A.

A. If Executive is a “specified employee” (as determined under the Company’s
Specified Employee Policy as in effect from time to time, or, in the absence of
such policy, within the meaning of Section 409A) with respect to the Company,
any non-exempt non-qualified deferred compensation that is subject to
Section 409A and otherwise payable to or in respect of Executive in connection
with Executive’s Separation from Service pursuant to this Agreement shall be
delayed until the earlier of (i) the expiration of six (6) months measured from
the date of Executive’s Separation from Service, or (ii) the date of Executive’s
death. Any amount, the payment of benefit of which is delayed by application of
the preceding sentence, shall be paid as soon as possible following the
expiration of such period.

B. All incentive bonus payments described in Section 6(D) shall be paid to
Executive, to the extent earned, in no event later than the last day of the
“applicable 2-1/2 month period”, as such term is defined in Treasury Regulation
Section 1.409A-1(b)(4)(i)(A) with respect to such payment’s treatment as a
“short-term deferral” for purposes of Section 409A.

C. With respect to the Company’s reimbursement obligations under Sections 6(C)
and 6(F) hereof and the provision of Benefits to Executive, (i) in no event
shall any such reimbursements or in-kind benefits be made or provided later than
the last day of Executive’s taxable year following the taxable year in which the
fee or expense was incurred, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during Executive’s taxable year may
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of Executive, and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv).



--------------------------------------------------------------------------------

D. The Company and Executive agree to cooperate in good faith in an effort to
comply with Section 409A. Under no circumstances shall the Company be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by the Executive due to any failure to comply with Section 409A. To the
extent payments and benefits under this Agreement are subject to Section 409A,
and such payments and benefits do not so comply, the Company shall amend this
Agreement, or take such other actions as the Company deems reasonably necessary
or appropriate, to comply with Section 409A. If any provision of the Agreement
would cause such payments and benefits to fail to so comply, such provision
shall not be effective and shall be null and void with respect to such payments
or benefits, and such provision shall otherwise remain in full force and effect.

14. Company Policies. Executive’s employment with the Company is subject to the
terms and conditions contained in the Company’s Associate Policies located on HR
Link, which can be accessed through the Company’s intranet site, as in effect
from time to time (the “Associate Policies”), the content of which is
incorporated by reference herein. Executive shall be required to read,
understand and comply with the Associate Policies.

15. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected and the parties shall use their best
efforts to find an alternative way to achieve the same result.

16. Integrated Agreement. This Agreement supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein.
It constitutes the full, complete and exclusive agreement between Executive and
the Company with respect to the subject matters herein. This Agreement cannot be
changed unless in writing, signed by Executive and the Chief Executive Officer
of the Company and approved by the Board of Directors of the Company (or the
Committee, if permitted by the Committee’s charter). The Company acknowledges
and agrees that nothing contained herein shall be deemed to supersede, amend or
otherwise modify the terms of the Indemnification Agreement dated November 15,
2008 between Executive and the Company.

17. Waiver. No waiver of any default hereunder shall operate as a waiver of any
subsequent default. Failure by either party to enforce any of the terms or
conditions of this Agreement, for any length of time or from time to time, shall
not be deemed to waive or decrease the rights of such party to insist thereafter
upon strict performance by the other party.

18. Notices. All notices and communications required or permitted hereunder
shall be in writing and shall be deemed given (a) if delivered personally,
(b) one (1) business day after being sent by Federal Express or a similar
commercial overnight service, or (c) three (3) business days after being mailed
by registered or certified mail, return receipt requested, prepaid and addressed
to the following addresses, or at such other addresses as the parties may
designate by written notice in the manner aforesaid:

 

If to the Company:    Health Net, Inc. 21650 Oxnard Street, 22nd Floor Woodland
Hills, CA 91367 Attention: General Counsel      



--------------------------------------------------------------------------------

If to the Executive:   

John Sivori

[ADDRESS]

     

19. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the principle of
conflicts of laws. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

20. Survival and Enforcement. Sections 3, 8, 9, 11, and 12 of this Agreement and
any rights and remedies arising out of this Agreement shall survive and continue
in full force and effect in accordance with the respective terms thereof,
notwithstanding any termination of this Agreement or a Termination of
Executive’s employment. The parties agree that the Company would be damaged
irreparably in the event any provision of Sections 3, 11 and 12 of this
Agreement were not performed in accordance with its terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
nonperformance or breach. Therefore, the Company or its successors or assigns
shall be entitled in addition to other rights and remedies existing in their
favor, to an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security).

21. Acknowledgement. Executive acknowledges that Executive has had the
opportunity to discuss the content of this Agreement with and obtain advice from
Executive’s attorney, have had sufficient time to and have carefully read and
fully understood all of the provisions of this Agreement, and Executive is
knowingly and voluntarily entering into this Agreement. Executive further
acknowledges that Executive is obligated to become familiar with and comply at
all times with all written policies of the Company.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date set forth above.

 

Executive     Health Net, Inc. By:   /s/ John Sivori     By:   /s/ Karin Mayhew
Name:   John Sivori     Name:   Karin Mayhew Title:  

President, Regional Health Plans

and Pharmacy

    Title:  

SVP, Organization Effectiveness

 

cc: Linda Tiano

  Karin Mayhew

  Debbie J. Colia/John Sivori Personnel File

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF SEPARATION AGREEMENT, WAIVER AND RELEASE OF CLAIMS]

This SEPARATION AGREEMENT, WAIVER AND RELEASE OF CLAIMS (this “Separation
Agreement and Release”) is made and entered into as of the dates set forth on
the signature pages hereto by and between Health Net, Inc. and its affiliates
and subsidiaries (hereinafter referred to as the “Company”) and [EXECUTIVE NAME]
(hereinafter referred to as the “Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of [DATE] (the “Employment Agreement”) and are entering into this Separation
Agreement and Release as a condition to Executive’s receipt of a severance
payment thereunder (capitalized terms used but not defined herein shall have the
meanings set forth in the Employment Agreement).

NOW, THEREFORE, the Company and Executive agree as follows:

 

1. Executive’s employment with the Company will terminate on [TERM DATE] (the
“Termination Date”). Upon termination of employment, Executive will not
represent to anyone that he is an employee of the Company and will not say or do
anything purporting to bind the Company. Upon Executive’s termination of
employment, Executive shall be deemed to have resigned from all other positions
with the Company, if any, held by Executive.

 

2. Executive’s termination of employment with the Company shall be considered a
[DESCRIBE TYPE OF TERMINATION] under the Employment Agreement, and Executive is
therefore eligible to receive [DESCRIBE PAYMENTS AND OTHER BENEFITS TO BE
RECEIVED (SEVERANCE, BENEFIT CONTINUATION/COBRA, ETC.].

 

3. Executive acknowledges that all unused accrued vacation and unused personal
absence time will be paid in Executive’s final regular paycheck in keeping with
the Company’s policy and practice or such shorter time as may be required by
applicable law. Executive further acknowledges that no further
vacation/paid-time-off or other benefits will accrue after the Termination Date.

 

4. Executive’s participation in all Company employee benefit plans as an active
employee shall cease on the Termination Date, and Executive shall not be
eligible to make contributions to or to receive Company matching contributions
under the Health Net, Inc. 401(k) Associate Savings Plan, or to make any
deferrals pursuant to any deferred compensation plan of the Company after the
Termination Date (it being understood that Executive shall be entitled to all
vested benefits accrued as of the date hereof under the Company’s 401(k) Savings
Plan and any deferred compensation plan). If, immediately prior to the
Termination Date, Executive participates in any Company employee welfare benefit
plan, Executive’s participation in such plan shall continue on the same terms
and conditions, including the same co-payment terms, until 11:59 p.m. (Pacific
Time) on the last day of the month in which the Termination Date occurs.

A-1



--------------------------------------------------------------------------------

5. In partial consideration of the Company providing Executive the payments and
benefits set forth above and as a condition to receive such payments and
benefits, which Executive acknowledges he is not otherwise entitled to receive,
Executive freely and voluntarily enters into this Separation Agreement and
Release and, by signing this Separation Agreement and Release, Executive, on his
own behalf and on behalf of his heirs, beneficiaries, successors,
representatives, trustees, administrators and assigns, hereby waives and
releases the Company, and each of its past, present and future officers,
directors, shareholders, employees, consultants, accountants, attorneys, agents,
managers, insurers, sureties, parent and sister corporations, divisions,
subsidiary corporations and entities, partners, joint venturers, affiliates,
beneficiaries, successors, representatives and assigns, from any and all claims,
demands, damages, debts, liabilities, controversies, obligations, actions or
causes of action of any nature whatsoever, whether based on tort, statute,
contract, indemnity, rescission or any other theory of recovery, including but
not limited to claims arising under federal, state or local laws prohibiting
discrimination in employment, including Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1870, as amended, claims of disability
discrimination under the Americans with Disabilities Act, the Age Discrimination
in Employment Act, as amended (“ADEA”), the Worker Adjustment and Retraining
Notification Act (“WARN”), or claims growing out of any legal restrictions on
the Company’s right to terminate its employees and whether for compensatory,
punitive, equitable or other relief, whether known, unknown, suspected or
unsuspected, against the Company, including without limitation claims which may
have arisen or may in the future arise in connection with any event which
occurred on or before the date of Executive’s execution of this Separation
Agreement and Release. The provisions in this paragraph do not extend to any
rights Executive may have to enforce the terms of this Agreement and are not
intended to prohibit Executive from filing a claim for unemployment insurance.

 

6. Executive expressly waives any right or claim of right to assert hereafter
that any claim, demand, obligation and/or cause of action has, through
ignorance, oversight or error, been omitted from the terms of this Separation
Agreement and Release. Executive makes this waiver with full knowledge of his
rights and with specific intent to release both his known and unknown claims,
and therefore specifically waives the provisions of Section 1542 of the Civil
Code of California or other similar provisions of any other applicable law,
which reads as follows:

 

       “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”

 

     Executive understands and acknowledges the significance and consequence of
this Separation Agreement and Release and of such specific waiver of
Section 1542, and expressly agrees that this Agreement shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected claims, demands, obligations
and causes of action herein above specified.

A-2



--------------------------------------------------------------------------------

7. Executive shall not initiate or cause to be initiated against the Company any
compliance review, suit, action, investigation or proceeding of any kind, or
voluntarily participate in same, individually or as a representative, witness or
member of a class, under contract, law or regulation, federal, state or local,
pertaining to any matter related to his employment with the Company, unless
Executive first cooperates in making his allegations known to the Company for
the Company to take corrective action at a time and place designated by the
Company. Executive represents and warrants that he has not, to date, initiated
(or caused to be initiated) any such review, suit, action, investigation or
proceeding; provided, however, that nothing in this Section 7 shall restrict
Executive’s ability to challenge the validity of any release herein of ADEA
claims nor to any suit or action brought by Executive to assert such a
challenge. In addition, Executive shall, without further compensation, cooperate
with and assist the Company in the investigation of, preparation for or defense
of any actual or threatened third party claim, investigation or proceeding
involving the Company or its predecessors or affiliates and arising from or
relating to, in whole or in part, Executive’s employment with the Company or its
predecessors or affiliates for which the Company requests Executive’s
assistance, which cooperation and assistance shall include, but not be limited
to, providing testimony and assisting in information and document gathering
efforts. In this connection, it is agreed that the Company will use its
reasonable best efforts to assure that any request for such cooperation will not
unduly interfere with Executive’s other material business and personal
obligations and commitments.

 

8. Executive agrees he will return to the Company immediately upon termination
any building keys, security passes or other access or identification cards and
any Company property that was in his possession, including but not limited to
any documents, credit cards, computer equipment, mobile phones or data files.
Executive agrees to clear all expense accounts and pay all amounts owed on any
corporate credit cards which the Company previously issued to Executive, subject
to the Company’s obligation to reimburse Executive for any properly reimbursable
business expenses in accordance with the Company’s expense policies and
procedures then in effect.

 

9. Executive shall not, without the Company’s written consent by an authorized
representative, at any time prior or subsequent to the execution of this
Separation Agreement and Release, disclose, use, remove or copy any
confidential, trade secret or proprietary information he acquired during the
course of his employment by the Company, including without limitation, any
technical, actuarial, economic, financial, procurement, provider, customer,
underwriting, contractual, managerial, marketing or other information of any
type that has economic value in the business in which the Company is engaged,
but not including any previously published information or other information
generally in the public domain.

A-3



--------------------------------------------------------------------------------

10. In addition to any other part or term of this Separation Agreement and
Release or the Employment Agreement, Executive agrees that he will not, (a) for
a period of one (1) year from the date of this Agreement, irrespective of the
reason for the termination, either directly or indirectly, on his own behalf or
on behalf of any other person: (1) make known to any person, firm, corporation
or other entity of any type, the names and addresses of any of the Company’s
customers, enrollees or providers or any other information pertaining to them;
or (2) disrupt, solicit or influence or attempt to solicit, disrupt or influence
any of the Company’s customers, providers, vendors, agents or independent
contractors with whom the Executive became acquainted during the course of
employment or service for the purpose of terminating such a person’s or entity’s
relationship with the Company or causing such a person or entity to associate
with a competitor of the Company, and (b) for [a period of one (1) year] [the
six (6) month period] following the Termination Date undertake any employment or
activity prohibited by the Employment Agreement. The prohibitions of this
paragraph are not intended to deny employment opportunities within the
Executive’s field of employment but are limited only to those prohibitions
necessary to protect the Company from unfair competition. In addition, Executive
agrees that, for [a period of one (1) year] [the six (6) month period] following
the Termination Date, he shall not, directly or indirectly solicit, interfere
with, hire, offer to hire or induce any person, who is or was an employee of the
Company or any of its affiliates at the time of such solicitation, interference,
hiring, offering to hire or inducement, to discontinue his/her relationship with
the Company or any of its affiliates or to accept employment by, or enter into a
business relationship with, Executive or any other entity or person.

 

11. Executive further agrees that, in exchange for the consideration set forth
in Section 2 hereof, Executive shall not make any disparaging comments and/or
statements to anyone either orally or in writing about the Company and/or its
employees.

 

12. Nothing contained herein shall be construed as an admission of any wrongful
act, including but not limited to violation of any contract, express or implied,
or any federal, state or local employment laws or regulations, and nothing
contained herein shall be used for any purpose except in proceedings related to
the enforcement of this Separation Agreement and Release.

 

13. If any part or term of this Separation Agreement and Release is held invalid
or unenforceable by any court or arbitrator, such invalidity or unenforceability
shall not affect in any way the validity or enforceability of any other part or
term of this Separation Agreement and Release. In addition, if any court of
competent jurisdiction construes the covenants contained in Section 10 hereof,
or any part thereof, to be unenforceable in any respect, the court may reduce
the duration or scope to the extent necessary so that the provision is
enforceable, and the provision, as reduced, shall then be enforceable.

 

14. Executive agrees and acknowledges that this Separation Agreement and Release
recites all payments and benefits Executive is entitled to receive hereunder and
under the Employment Agreement, and that no other payments or benefits will be
asserted or requested by Executive.

 

15. The Executive acknowledges that he has had an opportunity to consult and be
represented by counsel of his own choosing in the review of this Separation
Agreement and Release, and that he has been advised by the Company to do so,
that the Executive is fully aware of this Separation Agreement and Release and
of its legal effect, that the preceding paragraphs recite the sole consideration
for this Separation Agreement and Release, and that Executive enters into this
Separation Agreement and Release freely, without coercion, and based on the
Executive’s own judgment and not in reliance upon any representation or promise
made by the other party, other than those contained herein. There may be no
modification of the terms of this Separation Agreement and Release except in
writing signed by the parties hereto including an appropriately authorized
officer of the Company.

A-4



--------------------------------------------------------------------------------

16. This Separation Agreement and Release constitutes the full, complete and
exclusive agreement between Executive and the Company with respect to the
subject matters herein and supersedes any prior agreements, representations or
promises of any kind, whether written, oral, express or implied, with respect to
the subject matters herein. This Separation Agreement and Release cannot be
changed unless in writing, signed by Executive and an authorized officer of the
Company.

 

17. If there is any dispute between the Company and Executive over the terms or
obligations under this Separation Agreement and Release, that dispute shall be
resolved by binding arbitration before a single neutral arbitrator who shall be
a retired judge. The arbitration shall proceed in accordance with the
then-current rules of the Commercial American Arbitration Association to the
extent not inconsistent with this Separation Agreement and Release. The judgment
of the arbitrator shall be final, binding and nonappealable, and may be entered
in any state or federal court having jurisdiction thereafter. The arbitrator
shall be bound to apply and follow the applicable state or federal laws in
reaching a decision in this matter. Any disagreement regarding whether a dispute
is required to be arbitrated pursuant to this Separation Agreement and Release
shall be decided by the arbitrator. The Federal Arbitration Act, 9 U.S.C.
Sections 1-16, shall govern the interpretation and enforcement of this
Section 17. The prevailing party will be entitled to recover reasonable
attorney’s fees and costs incurred in any action to enforce or defend this
Separation Agreement and Release.

 

18. This Separation Agreement and Release shall be construed and governed by the
laws of the State of Delaware.

EXECUTIVE ACKNOWLEDGES BY SIGNING BELOW that (i) Executive has not relied upon
any representations, written or oral, not set forth in this Separation Agreement
and Release; (ii) at the time Executive was given this Separation Agreement and
Release Executive was informed in writing by the Company that (a) Executive had
at least 21 days in which to consider whether Executive would sign the
Separation Agreement and Release and (b) Executive should consult with an
attorney before signing the Separation Agreement and Release; and
(iii) Executive had an opportunity to consult with an attorney and either had
such consultations or has freely decided to sign this Separation Agreement and
Release without consulting an attorney.

Executive further acknowledges that he may revoke acceptance of this Separation
Agreement and Release by delivering a letter of revocation within seven (7) days
after the later of the dates set forth below addressed to: Health Net, Inc.,
Organization Effectiveness Department, 21650 Oxnard Street, Woodland Hills,
California 91367, Attention: Karin Mayhew.

Finally, Executive acknowledges that he understands that this Separation
Agreement and Release will not become effective until the eighth (8th) day
following his signing this Separation Agreement and Release and that if
Executive does not revoke his acceptance of the terms of this Separation
Agreement and Release within the seven (7) day period following the date on
which Executive signs this Separation Agreement and Release as set forth above,
this Separation Agreement and Release will be binding and enforceable.

[Signature Page Follows]

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and Release as of the dates set forth below.

 

Executive     Health Net, Inc. By:   [EXHIBIT COPY]     By:   [EXHIBIT COPY]
Name:       Name:   Title:       Title:   Dated:   [TO BE INSERTED]     Dated:  
[TO BE INSERTED]

A-6